DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
There is a “.” after “station” in line 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1 and 9, it is not clear as to whether the robotic arm is placing the items into the packing tote.  While the claims are directed to a robotic pack station, and include converting image files into robotic arm control sequences, the step of packing the items into the packing tote by the robotic arm using the robotic arm control sequences is not clearly included.  

Relative to claim 17, in line 13, does the robotic arm and end effector assembly move the items into the retrieved carton using the robotic arm control sequences?  It appears that Applicant intends that the robotic arm moves the items into the retrieved carton according to the robotic arm control sequences.   Applicant should include that the robotic arm moves the items into the carton according to the robotic arm control sequences, or something similar.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 9 (as understood by the Examiner), the prior art does not disclose:  
A robotic pack station comprising: 
a robotic arm; 
a machine vision system that captures images of items contained in the packing tote;
a computer program having a machine learning module;
the machine learning module is adapted to receive the captured images of items contained in the packing tote, and adapted to convert the captured images into parametric image files that are then converted into robotic arm control sequences, as claimed.

Relative to claim 17 (as understood by the Examiner), the prior art does not disclose:  
A method for robotically packing a carton, comprising the steps of:
identifying items in a rested packing tote with machine vision; 
converting images of the identified items into parametric image files and then robotic arm control sequences;
moving with the robotic arm and end effector assembly, the identified items in the rested packing tote into the retrieved carton, the robotic arm and end effector assembly is moved according to the robotic arm control sequences, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655